DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.5.C 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not describe a specific device or method for carrying out the claimed invention; rather, the written description simply states the possibility of creating a system that could theoretically carry out the aspirational goals of tracking how much food a user ate using known sensors, but gives no evidence that this general idea was ever reduced to practice by trying to flesh out the general abstract concept by working out in practical detail how such a system could be constructed, nor is there any specific algorithm given with any concrete method steps.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hettinger (US # 5,388,043) in view of Sze et al (US # 7,432,454) and Ortiz (US # 9,364,106). With respect to independent claims 1, 12, & 18, the Hettinger reference discloses a computer implemented method for operating a set of electronic sensors (Col. 2, ll. 10-19 & 47-68) comprising detecting, by one or more sensors on a table, that a tray associated with a user is placed on the table (Col. 3, Il. 3-9); detecting, by the one or more sensors on the table, a first weight of contents on the tray at a first time (Col. 3, II, 3-9); detecting, by the one or more sensors on the table, a second weight of the contents on the tray at a second time (Col. 3, Il. 9-12); and determining a final weight of the contents on the tray (Col. 3, ll. 12-14 & 23-25).
1.
	The Hettinger reference does not disclose detecting the types of food using a camera, as it has the user manually enter the type of food being weighed and analyzed (Col. 2, ll. 54-61). However, it was known to use image recognition technology to determine the type of food being consumed from a camera image of the food, to combine with weight data to determine the nutrition being consumed by the user as shown by the example of the Ortiz reference (Col. 13, ll. 2-29), and it would have been obvious to the ordinary practioner to combine a camera and image recognition software with the food weighing system of Hettinger to automate the process of having the Hettinger reference identify the food being consumed. 
The Hettinger reference does not disclose associating, continuously., the tray associated with the user even when the user switches seats at the table; however, the Sze reference discloses equipping a tray with an RFID chip to identify the tray and the contents of the tray. Although the Sze reference does not necessarily teach associating a specific tray with a specific user holding it, this would seem to be common sense, as identifying and tracking a specific tray with a RFID tag would be the same as tracking the person using the tray (unless the user for some reason decided to game the system by switching trays with another user mid meal). As noted in the previous office action, embedding the RFID tag reader in the table top along with the weight sensors would enable the system to both weigh a specific try and to associate that weight reading 'with that specific tray, which would allow the system to of calories being consumed by a specific user(s), then it would have been obvious to modify the system to include an RFID chip on the tray to identify which user was associated with the weight of food being measured in order to associate the weight readings of food consumed with specific users for record keeping purposes.
Also, the Hettinger reference also does not expressly state that the final weight of the contents of the tray is determined "when the tray is no longer associated with the user", but this final step would seem to be common sense, as it would not make any sense for a user to trigger the device to calculate a final weight of the amount of food consumed at a sitting if the user was still eating. Note that the device of Hettinger discloses detecting when a dish was removed and making calculations at this time (Col. 3, II. 9-11).
With respect to claims 2 & 3, it was discussed, above, that the Sze reference discloses attaching an RFID chip to a try to identify it, and why it would have been obvious to modify the system of the Hettinger reference accordingly.
With respect to claim 4, exactly how the system disclosed detects that the user has left the table for a predetermined amount of time was not explained, so it is assumed that this method was carried out using conventional off the shelf components, since no specific embodiment was disclosed in the specification. Obviously any near-field communications device would be able to detect when an RFID tag was no longer within range (as the RFID reader would no longer pick up any signal), and it was known in general to program a device to “time out" when it has been idle for a predetermined amount of time (all microprocessors have a built-in dock). It would have been obvious to the ordinary practioner to program the food scale to time out when it detects that the device has been idle for a predetermined amount of time.

With respect to claim 6, exactly how the system disclosed detects that the user has left the table for a predetermined amount of time was not explained, so it is assumed that this method was carried out using conventional off the shelf components, since no specific embodiment was disclosed in the specification. Obviously any near-field communications device would be able to detect when an RFID tag was no longer within range (as the RFID reader would no longer pick up any signal), and it was known in general to program a device to “time out" when it has been idle for a predetermined amount of time (ail microprocessors have a built-in clock), it would have been obvious to the ordinary practioner to program the food scale to time out when it detects that the device has been idle for a predetermined amount of time. As for the limitations of detecting the amount of weight of the tray at different points in time, the device of Hettinger discloses detecting whenever a dish was removed and making calculations at these times (Col. 3, II. 9-11).
With respect to claim 8, since certain types of food is normally served either very hot, or very cold, for food safety reasons to prevent the growth of microorganisms, then it would have been obvious to the ordinary practioner to place a food temperature sensor in the table to signal to a user if the food that he is consuming was at an unsafe temperature.
With respect to claim 10, the Sze reference discloses that it was known to equip a weighing coaster with an RFID reader to detect the type of food being placed onto a tray resting on the weighing sensor.
With respect to claim 11, since the device of Hettinger was designed to keep track of calories and nutrition consumed for health reasons, it would have been obvious to program the controller of Hettinger to give the user a text prompt suggesting that the user consume more or less of a certain type of food being weighed in order to ingest more nutrition based on a user’s medical goals.
With respect to claim 13, exactly how the system disclosed detects that the user has left the table for a predetermined amount of time was not explained, so it is assumed that this method was carried out using conventional off the shelf components, since no specific embodiment was disclosed in the specification. Obviously any near-field communications device would be able to detect when an RFID tag was no longer within range (as the RFID reader would no longer pick up any signal), and it was known in general to program a device to “time out" when it has been idle for a predetermined amount of time (all microprocessors have a built-in clock). It would have been obvious to the ordinary practioner to program the food scale to time out when it detects that the device has been idle for a predetermined amount of time.
With respect to claim 14, Hettinger discloses communicating the weight of the tray to a server (Col. 2, II. 65-68).
With respect to claim 15, exactly how the system disclosed detects that the user has left the table for a predetermined amount of time was not explained, so it is assumed that this method was carried out using conventional off the shelf components, since no specific embodiment was disclosed in the specification. Obviously any near-field communications device would be able to detect when an RFID tag was no longer within range (as the RFID reader would no longer pick up any signal), and it was known in general to program a device to "time out” when it has been idle for a predetermined amount of time (all microprocessors have a built-in clock), it would have been obvious to the ordinary practioner to program the food scale to time out when it detects that the device has been idle for a predetermined amount of time. As for the limitations of detecting the amount of weight of the tray at different points in time, the device of Hettinger discloses detecting whenever a dish was removed and making calculations at these times (Col. 3, ll. 9-11).
With respect to claim 17, the Sze reference discloses that it was known to equip a weighing coaster with an RFID reader to detect the type of food being placed onto a tray resting on the weighing sensor.
With respect to claim 19, exactly how the system disclosed detects that the user has left the table for a predetermined amount of time was not explained, so it is assumed that this method was carried out using conventional off the shelf components, since no specific embodiment was disclosed in the specification. Obviously any near-field communications device would he able to detect when an RFID tag was no longer within range (as the RFID reader would no longer pick up any signal), and it was known in general to program a device to “time out" when it has been idle for a predetermined amount of time (ail microprocessors have a built-in clock}, it would have been obvious to the ordinary practioner to program the food scale to time out when it detects that the device has been idle for a predetermined amount of time.
With respect to claim 20, Hettinger discloses communicating the final weight to a server (Col. 2, ll. 65-68).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).